Citation Nr: 1440890	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO. 10-26 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a left knee disability.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1986 to July 1990 and in the Army National Guard from September 2006 to September 2007, which included periods of active duty for training (ACDUTRA) in February 2007 and March 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. The Board remanded the issues on appeal for additional development in January 2014. The directives having been substantially complied with, the matter is again before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran's claims file consists solely of electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) and has been thoroughly reviewed.

FINDING OF FACT

Hypertension was caused or aggravated by a service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension as secondary to a service-connected left knee disability have been met. 38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Concerning the duties to notify and assist, in light of the fully favorable decision herein, no further discussion of those duties is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).
Service connection may be granted on a secondary basis if the evidence shows: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995). 

The Veteran has a current diagnosis of hypertension and is service-connected for a left knee disability, for which he was prescribed pain relievers including Tramadol and Celebrex. The April 2014 VA examiner indicated that hypertension was at least as likely as not caused by the pain relievers used for his service-connected left knee disability, reasoning that the Veteran was using Celebrex when he was diagnosed and medical literature shows a correlation between Celebrex and increased blood pressure. The Board finds this opinion to be well-reasoned and to carry weight.

A July 2014 VA opinion stated that an opinion could not be rendered without resorting to mere speculation, unless additional private treatment records were obtained. However, as there is already a positive opinion of record which the Board finds probative, additional development is not necessary. Secondary service connection for hypertension is warranted. 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for hypertension as secondary to a service connected left knee disability is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


